


Exhibit 10.3
EXECUTION VERSION
CONFIDENTIAL


FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT


This FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT, dated as of December 16,
2014 (this “Amendment”), is entered into by and between Anheuser-Busch InBev
SA/NV, a public company organized under the laws of Belgium (“Seller”), and
Constellation Brands, Inc., a Delaware corporation (the “Purchaser” and,
together with Seller, each a “Party” and collectively, the “Parties”).


W I T N E S S E T H:


WHEREAS, Seller and Purchaser are parties to that certain Transition Services
Agreement, dated as of June 7, 2013 (the “Original Execution Date”) (as may be
amended, modified or supplemented from time to time in accordance with its
terms, the “Agreement”);


WHEREAS, pursuant to the terms and conditions of that certain Partnership
Interests and Asset Purchase Agreement, dated as of October 30, 2014 (as may be
amended, modified or supplemented from time to time in accordance with its
terms, the “Purchase Agreement”), entered into by and between Seller and
Purchaser, Seller has agreed, among other things, (a) to cause (i) Nueva Fabrica
Nacional de Vidrio, S. de R.L. de C.V., a Sociedad de Responsabilidad Limitada
de Capital Variable organized under the laws of Mexico, and (ii) Grupo Modelo,
S.A.B. de C.V., a Sociedad Anónima Bursátil de Capital Variable organized under
the laws of Mexico, to sell all the issued and outstanding partnership interests
of Industria Vidriera de Coahuila, S. de R.L. de C.V., a Sociedad de
Responsabilidad Limitada de Capital Variable, organized under the laws of
Mexico, to Purchaser, and (b) to cause Difa Arrendadora, S. de R.L. de C.V., a
Sociedad de Responsabilidad Limitada de Capital Variable organized under the
laws of Mexico, to sell certain assets to Purchaser or one or more of its
Affiliates, including the Glass Plant (as such term is defined in the Purchase
Agreement), in each case as more fully described in the Purchase Agreement and
upon the terms and conditions set forth therein; and


WHEREAS, the execution and delivery of this Amendment is required by the
Purchase Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree that the
Agreement is hereby amended as follows:


1.Definitions. Capitalized terms used but not defined herein shall have the same
meanings given to them in the Agreement, unless context otherwise requires.


2.Amendments to the Agreement.


(a)Effective as of [****], the “Volume Requirement”, “Forecast Notifications”,
and second instance of “Volume Requirement” rows of the table with respect to
Bottles set forth in Schedule 3.02(a)(i) of the Agreement shall be amended by
entirely deleting such rows and replacing them with those set forth in Annex A
of this Amendment.


[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.




--------------------------------------------------------------------------------






(b)Effective as of the date hereof, Annex B of this Amendment shall be attached
to the Agreement as a new Schedule 3.02(a)(iii) to the Agreement.


(c)Effective as of the date hereof, Section 2.04(e) shall be amended by entirely
deleting such section and replacing it with the following:


“(e)    with respect to each Supply Service, the date that is 36 months from the
date of this Agreement, except, subject to Section 5.8 of the Purchase
Agreement, with respect to the Supply Service in regards of glass bottles, which
shall terminate as of [****].”


3.Effect of Amendment. This Amendment shall not constitute an amendment or
waiver of any provision of the Agreement except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Agreement shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and for the avoidance of doubt, (a) all references
in the Agreement to “the date hereof”, “herein” or “the date of this Agreement”
shall refer to the Original Execution Date and (b) any representations and
warranties set forth in the Agreement made by Purchaser and Seller shall not
change as a result of the execution of this Amendment and shall be made as of
the Original Execution Date, in each of the foregoing clauses (a) and (b) unless
expressly indicated otherwise in this Amendment.


4.General Provisions. Sections 1.02, 7.02, 7.03, 7.05, 7.06. 7.07, 7.08, 7.09,
7.12 and 7.13 of the Agreement shall apply, mutatis mutandis, to this Amendment.


[Signature Page Follows]




[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed or caused this Amendment to be
duly executed as of the date first written above.
ANHEUSER-BUSCH INBEV SA/NV
 
By:
/s/ Benoit Loore
 
Name:
Benoit Loore
 
Title:
VP Corporate Governance
Assistant Corporate Secretary
 
 
 
 
By:
/s/ Jo Van Biesbroeck
 
Name:
Jo Van Biesbroeck
 
Title:
Chief Strategy Officer
 
 
 
 
 
 
CONSTELLATION BRANDS, INC.
 
By:
/s/ F. Paul Hetterich
 
Name:
F. Paul Hetterich
 
Title:
Executive Vice President, Business Development and Corporate Strategy



[Signature Page to First Amendment to Transition Services Agreement]






--------------------------------------------------------------------------------








ANNEX A


SCHEDULE 3.02(a)(i)


Volume Requirement:
Seller shall supply the Company with Bottles in accordance with its Bottle
Requirements on the terms and conditions herein.
Monthly Allocation Forecast:
Attached as Schedule 3.02(a)(iii) is the month-by-month and type-by-type
forecast for Bottles for the remainder of the term of Bottle Supply services
commencing with calendar month [****] (each such monthly forecast, the “Monthly
Bottle Allocation”).
Volume Requirement:
[****]



[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------






ANNEX B


SCHEDULE 3.02(a)(iii)


Monthly Bottle Allocation


Month
Number of Bottles
Type of Bottles
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]



[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.




